Citation Nr: 0015823
Decision Date: 06/15/00	Archive Date: 09/08/00

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for the post-operative residuals
of a bunionectomy of the right great toe, currently evaluated as 10
percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from October 1981 to October
1985. This matter comes on appeal of a decision of the St.
Petersburg VA Regional Office. In September 1999, the RO granted
service connection and assigned a 10 percent evaluation for a
residual surgical scar of the right great toe.

FINDING OF FACT

Post-operative residuals of a bunionectomy of the right great toe
other than a surgical scar are limited to complaints of constant
pain with walking.

CONCLUSION OF LAW

An evaluation greater than 10 percent for the post-operative
residuals of a bunionectomy of the right great toe is not
warranted. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2,
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes, 5280, 5281, 5282,
5283, 5284 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well-grounded" within the meaning of 38
U.S.C.A. 5107(a) (West 1991). That is, he has presented a claim
that is plausible. The Board is also satisfied that all relevant
facts have been properly developed and no further assistance to the
veteran is required to comply with the duty to assist mandated by
38 U.S.C.A. 5107(a).

Legal Criteria

Disabilities must be reviewed in relation to their history. 38
C.F.R. 4.1. Other applicable, general policy considerations are:
interpreting reports of examination in light of the whole recorded
history, reconciling the various reports into a consistent

2 -

picture so that the current rating may accurately reflect the
elements of disability, 38 C.F.R. 4.2; resolving any reasonable
doubt regarding the degree of disability in favor of the claimant,
38 C.F.R. 4.3; where there is a question as to which of two
evaluations apply, assigning a higher of the two where the
disability picture more nearly approximates the criteria for the
next higher rating, 38 C.F.R. 4.7; and, evaluating functional
impairment on the basis of lack of usefulness, and the effects of
the disabilities upon the person's ordinary activity, 38 C.F.R.
4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is
a factual determination and generally the Board's primary focus in
such case is upon the current severity of the disability. Francisco
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet.
App. 396, 402 (1994).

Disability of the musculoskeletal system is primarily the
inability, due to damage or inflammation in parts of the system, to
perform normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. Functional loss may be
due to pain supported by adequate pathology and evidenced by
visible behavior of the claimant undertaking the motion. 38 C.F.R.
4.40 (1999). The factors of disability affecting joints are
reduction of normal excursion of movements in different planes,
weakened movement, excess fatigability, swelling and pain on
movement. 38 C.F.R. 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has held that
functional loss, supported by adequate pathology and evidenced by
visible behavior of the veteran undertaking the motion, is
recognized as resulting in disability. See DeLuca v. Brown, 8 Vet.
App. 202 (1995); 38 C.F.R. 4.10, 4.40, 4.45.

3 -

The following diagnostic codes under 38 C.F.R. 4.71a may be
applicable to the disability at issue:

5280 Hallux valgus, unilateral: 
Operated with resection of metatarsal head 10 
Severe, if equivalent to amputation of great toe 10

5281 Hallux rigidus, unilateral, severe: 
Rate as hallux valgus, severe. 
Note: Not to be combined with claw foot ratings.

5282 Hammer toe: 
All toes, unilateral without claw foot 10 
Single toes  0

5283 Tarsal, or metatarsal bones, malunion of, or nonunion of:
Severe    30 
Moderately severe  20 
Moderate  10

5284 Foot injuries, other: 
Severe     30 
Moderately severe  20 
Moderate   10 
Note: With actual loss of use of the foot, rate 40 percent.

Analysis

A review of the record discloses that the veteran underwent a
bunionectomy of the right great toe in service in August 1984. A
right foot bunionectomy was subsequently performed at a VA medical
facility in April 1995. A surgical screw was removed from the right
first metatarsal in March 1998.

4 - 

At personal hearings at the RO in September 1998 and before the
undersigned member of the Board at the RO in May 2000, the veteran
related that he had constant pain with walking and wears orthopedic
supports. VA orthopedic examinations to evaluate the service-
connected right great toe disability were conducted in May 1997 and
October 1998. On both occasions, the examiners found full range of
motion of the right first metatarsal with no significant pain. No
residual bunion deformity or significant degenerative change was
evident. It was specifically determined that there was no
relationship between the bunion surgeries and the veteran's
complaints of pain and numbness of the right leg and thigh.

In January 1999, a VA neurologic examination was held to evaluate
the veteran's complaints of right lower extremity numbness. After
reviewing the results of nerve conduction studies and an
electromyogram of the right lower extremity, the examiner stated
that the veteran's complaints of pain and numbness were not
explained by the bunion surgeries, adding there was no evidence of
related nerve injury.

Given the above medical evidence, no increase is warranted in the
present 10 percent evaluation assigned for the post-operative
residuals of a bunionectomy of the right great toe. No limitation
of motion, deformity or other residual impairment of any
significance commensurate with moderately severe foot disability
warranting a 20 percent evaluation under Code 5284 is demonstrated.
Further, no basis is otherwise shown for an evaluation greater than
10 percent under the remaining diagnostic codes reasonably
applicable to the condition at issue. 38 U.S.C.A. 1155, 5107; 38
C.F.R. 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Codes, 5280, 5281, 5282,
5283, 5284. The Board again observes that a separate evaluation of
10 percent has been assigned the residual post-operative
bunionectomy scar of the right great toe.

The Board also finds that the veteran has not demonstrated any
additional functional loss to warrant an increased evaluation based
on 38 C.F.R. 4.40, 4.45, 4.59. The 10 percent evaluation currently
assigned is based largely on the veteran's

- 5 - 

complaints of pain. The Board finds that the veteran has evidenced
no additional manifestations not already contemplated, such as
atrophy, weakness, incoordination, swelling or deformity. In fact,
as set out above, no significant pain was evident with normal range
of motion of the right great toe and thee veteran's complaints of
pain and numbness of the right lower extremity were not found to be
residuals of the bunion surgeries. Based on the foregoing, the
Board finds that a higher rating based on 38 C.F.R. 4.40, 4.45,
4.59 is not warranted.

ORDER

An increased rating for the post-operative residuals of a
bunionectomy of the right great toe is denied.

WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

6 - 


